Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
Response to Amendments
Applicant's amendments and remarks, filed 07/26/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-3, 6, 10-14, 17, 19-24 are currently under examination. Claim 24 is a new dependent claim. 
Priority
Applicant's claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/JP2015/073033, filed 08/17/2015, is acknowledged.
 Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2014-178929, filed 09/03/2014, is acknowledged. The certified copies of the priority documents have been filed and entered as required by 37 CFR 1.55.

Withdrawn Objections/Rejections
The rejection of claims 1-3, 6, 10-14, 17-23 under 35 U.S.C. 103 is withdrawn in view of applicant's arguments (on pages 10-17) and/or amendments.
Response to Arguments
Applicant’s responses and arguments filed 07/26/2021 regarding claim rejections under 35 USC 103 have been fully considered and found persuasive for the following reasons.
Applicant amended the independent claims with new subject matters “the imaging core including a transducer unit configured to be inserted into the imaging core lumen and a rotary shaft connected to the transducer unit, the rotary shaft being ...” and “the guide wire lumen and the imaging core lumen each having a cross-sectional shape as seen in a cross-section orthogonal to the longitudinal direction of the tubular body, the cross-sectional shape of the guide wire lumen and the cross-sectional shape of the imaging core lumen being different from one another” for independent claim 1, “the guide wire lumen including an open distal end and an open proximal end so that during use of the medical device the guide wire positioned in the guide wire lumen extends distally beyond the open distal end of the guide wire lumen and proximally beyond the open proximal end of the guide wire lumen, the imaging core lumen extending proximally beyond the open proximal end of the guide wire lumen; the guide wire lumen and the imaging core lumen each having a cross-sectional shape as seen in a cross-section orthogonal to the longitudinal direction of the sheath distal portion, the cross-sectional shape of the guide wire lumen and the cross-sectional shape of the imaging core lumen being different from one another” for independent claim 10 and “the filling member preventing the imaging core, when the imaging core is positioned in the imaging core lumen, from being moved distally beyond the filling member; the guide wire lumen and the imaging core lumen each having a cross-sectional shape as seen in a transverse cross-section orthogonal to a longitudinal direction of the tubular body, the cross-sectional shape of the guide wire lumen and the cross-sectional shape of the imaging 
Regarding independent claims 1, 10 and 17, Applicant argues (on pages 12-17) that the reference of record Crowley with the Fig.17c does not teach or at least suggest a proper modification of combination with the teachings of Hossack since Crowley’s intent for his catheter is not to have a one piece catheter with a specific shape since the sheaf around the guide wire is flexible to maintain the guide wire close to the catheter holding the imaging probe, therefore the shape of the guide wire is providing the shape of the external sheaf and not the combined sheaf and catheter as one entity having a fixed shape. Additionally, Crowley teaches that the imaging lumen and guidewire lumen are switched for the instant claimed invention and no motivation would have lead an ordinarily skilled artisan to modify Hossack invention even if the relative size of the imaging core lumen and of the guide wire lumen can be different sizes since the case law reported in MPEP § 2144.04(IV)(A) is directed to a different field of endeavor since the instant claims are not positively claiming any relative sizes and since Hossack has a working device which do not necessitate an improvement with the modifications required to end to the claimed invention, that no motivation could therefore be found for one of ordinary skill in the art.
After further consideration of the Applicant’s arguments related to the motivation and the case law as reported in the MPEP, the examiner found the Applicant’s arguments persuasive. In response, regarding independent claim 1, 10 and 17, the examiner is withdrawing the claim rejection since Crowley is found not to be combinable or teaching/suggesting a modification of Hossack’s device.
Applicant further argues (on pages 17-18) that in view of the amendments, the independent claims are allowable.
In response, the examiner has considered the amendments and performed new search for addressing the amendments and their new subject matters. While the examiner found Iwahashi (USPN 20120271174 A1; Pub.Date 10/25/2012; Fil.Date 04/18/2012) teaching the amendments 
Therefore, after full consider and full search, the examiner is withdrawing the claim rejections under 35 U.S.C. 103.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Transducer unit in claims 1 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After review of the specification, the transducer unit is found in [0037] as a structure including an ultrasound transducer which transmits and receives ultrasound waves.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-3, 6, 10-14, 17, 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art found and of record for the independent claims 1, 10 and 17 are Hossack et al. (USPN 20130331706 A1; Pub.Date 12/12/2013; Fil.Date 06/11/2013) in view of Crowley et al. (USPN 5372138; Pub.Date 12/13/1994; Pat.Date 12/09/1992) and in view of Yamaguchi et al. (USPN 7155272 B2; Pat.Date 12/26/2006; Fil.Date 09/05/2003) and in view of Iwahashi (USPN 20120271174 A1; Pub.Date 10/25/2012; Fil.Date 04/18/2012) with the teaching of dual lumen catheter with an imaging core lumen and a guide wire lumen without the specific shapes as claimed for both lumen. Therefore the combination of Hossack, Crowley and Yamaguchi does not fully teach all the amended limitation and no additional prior art were found to teach or at least suggest the independent claims as a whole. The improvement provided by the specific shape of the lumen is to allow some physiological liquid to embed the imaging device allowing to match the environment and also allowing for a better sliding of the imaging core element through the lumen.
Regarding the dependent claims, they are found allowable due to their dependency from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793